Mr. Justice Craig delivered the opinion of the Court: This is an appeal to reverse a decree of the circuit court of DuPage county, rendered in a proceeding instituted by ap-pellee to set aside a tax deed which was alleged to be a cloud on .the title of appellee in and to the premises in controversy. Two grounds are relied upon in the argument to reverse the decree: First, that appellee failed to prove that the premises were vacant, as alleged in the bill; and second, appellee failed to prove that she was the owner of the premises. Neither of the questions relied upon can be considered on this appeal. What purports to be a transcript of the record of the circuit court contains no certificate from the clerk of the circuit court that it is a transcript, of the record in this or any other case. Section 73, chapter 110, of the Revised Statutes of 1874, provides that authenticated copies of records of decrees, judgments and orders appealed from, shall be filed in the office of the ■clerk of the Supreme Court on or before the second day of the succeeding term of the court. Here, the appeal was taken ■on the 29th day of March, 1889, and as no authenticated copy of the record was filed on or before the second day of the succeeding term,—the October term, 1889,—the appeal must be ■dismissed. Hosmer v. The People, 96 Ill. 58, if authority is needed, is a case in point.. Appeal dismissed.